Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/06/2019 and 03/02/20 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 08/06/2019 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Frenette et al. (US 20170301654 A1, herein after Frenette et al”).
Frenette teaches in Fig. 8, and related texts, An integrated circuit (IC) package, comprising: 
a package substrate (812) having a first face and an opposing second face; 
a first component (CRYSTAL 808) (see piezoelectric resonator in ¶0074) coupled to the first face, wherein the first component includes one or more resonators; and 
a second component (FEM 804) coupled to the second face, wherein the second component includes one or more power amplifiers.

    PNG
    media_image1.png
    235
    561
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frenette et al. (US 20170301654 A1) as applied to claim 1 above, and further in view of Kamgaing  et al. (US 20210036682 A1).
Frenette teaches in ¶0004 using a PCB or some other board as the package substrate, but does not explicitly teach wherein the package substrate includes an organic material. 
Kamgaing teaches in ¶0021, and ¶0026 that a PCB or package substrate may include a dielectric material which may be organic or inorganic.  It would have been obvious to one ordinary skill in the art before the effective of the filing date of the claimed invention to use, e.g., the PCB substrate or the package substrate that includes an organic material as suggests by Kamgaing, because the organic substrate packaging materials are known to be used on the foundation layer of PCBs to provide high reliability and outstanding electrical performance. 

Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
(i) Frenette et al. teaches the claimed invention as claimed in claim 1 (also see Fig. 8 with interpretation labels above), but fails to teach and/or suggest comprising: a first component including a lid and multiple resonator units coupled to a first face of the lid; and a second component coupled to a second face of the lid, wherein the second face is opposite to the first face, and the second component includes one or more power amplifiers as set forth in claim 8.
(ii) Frenette et al. teaches the claimed invention as claimed in claim 1 (also see Fig. 8 with interpretation labels above),  Frenette et al., further teaches stacking a SoC and a crystal (see Figs. 2-17) that illustrated various embodiments. However, Frenette fails to teach and/or suggest comprising “a radio frequency (RF) component stack including a first component and a second component, wherein the first component includes one or more resonators and the second component includes one or more power amplifiers; and a package substrate coupled to the RF component stack set forth in claim 13.
Claims 2-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art(s0 of record fails to teach and/or suggest comprising
(i) conductive contacts at the first face of the package substrate; and solder balls coupled to the conductive contacts, wherein a height of the solder balls is greater than a height of the first component set forth in claim 2;
(ii) wherein the first component includes a lid and multiple resonator units coupled to the lid set forth in claim 3; and
(iii) wherein the package substrate includes electrical pathways between the first component and the second component set forth in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816